Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-20-00388-CV

                        Jason Matthew SMITH and Christa Eve Smith,
                                        Appellants

                                               v.

                         Dana G. KIRK, Trustee of Kirk Ranch Trusts,
                                        Appellees

                      From the County Court at Law, Kerr County, Texas
                                  Trial Court No. 18935C
                          Honorable Susan Harris, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s memorandum opinion of this date, the portion of the trial
court’s judgment denying appellants Jason Matthew Smith and Christa Eve Smith’s motion for
summary judgment is AFFIRMED. The portion of the trial court’s judgment granting appellee
Dana G. Kirk, Trustee of the Kirk Ranch Trusts’, motion for summary judgment is REVERSED.
This case is REMANDED to the trial court for further proceedings consistent with this opinion. It
is ORDERED that costs be assessed against the party who incurred them.

       SIGNED May 25, 2022.


                                                _____________________________
                                                Irene Rios, Justice